The




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 19, 2014

                                     No. 04-13-00585-CR

                                     Michael SUTTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 08-2137-CR
                                William Old, Judge Presiding


                                       ORDER

        The Appellant’s motion for extension of time to file his pro se brief is GRANTED. No
further extensions will be granted.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court